419 F.2d 1327
David ROBINSON, Appellant,v.Robert A. LARGENT (Parole Officer), Theodore H. Reiber(Member, Penna. Board of Parole), William F.Butler (Member, Penna. Board of Parole),and Paul J. Gernert (Chairman,Penna. Board of Parole).
No. 17587.
United States Court of Appeals Third Circuit.
Submitted on Briefs Dec. 15, 1969.Decided Jan. 2, 1970.

David Robinson, pro se.
Frank P. Lawley Deputy Atty. Gen., Harrisburg, Pa.  (William C. Sennett, Atty. Gen., Harrisburg, Pa., on the brief), for appellees.
Before McLaughlin, Freedman and Adams, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Plaintiff filed a complaint under the Civil Rights Act against members of the Pennsylvania Parole Board and a parole officer seeking damages for alleged deprivation of rights guaranteed by the Constitution and laws of the United States.


2
Defendants filed a motion to dismiss and while this was pending plaintiff filed an affidavit charging bias and prejudice on the part of the judge under 28 U.S.C. 144.  The district judge denied the motion for disqualification and plaintiff appealed.


3
The appeal is premature, for the dismissal of the motion for disqualification is not a final appealable order.  See Green v. Murphy, 259 F.2d 591, 594 (3 Cir. 1958).


4
The appeal will be quashed.